Judgment reversed and new trial granted, with costs to appellant to abide the event. The former judgment was not res adjudícala between the parties, except to the extent of the specific issues therein disposed of. Neither was it a bar to plaintiff’s right to recover in the present action such additional damages as he may prove, not exceeding the sum mentioned in the contract, les.s the amount paid in reduction, as shown by the prior judgment. Blaekmar, P. J., Mills, Rich, Kelly and Manning, JJ., concur. Settle order on notice.